         Case 4:19-cr-00110-BSM Document 19 Filed 07/15/19 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                          CASE NO. 4:19-CR-110-BSM-1

JOSHUA WAYNE HATLEY                                                         DEFENDANT

                                         ORDER

       Defendant Joshua Wayne Hatley appeared for a bond hearing, along with his

counsel, Randel Miller; the Government was represented by Assistant United States

Attorney Edward Walker.

       This is a presumption-for-detention case as defined under 18 U.S.C. § 3142(f).

After considering the testimony presented by the parties and argument of counsel, the

Court finds that Mr. Hatley is not a risk of flight. The Court does find, however, by clear

and convincing evidence that Mr. Hatley poses an unreasonable risk of danger to the

community based on the seriousness and violence of his past crimes.

       Accordingly, Mr. Hatley is remanded to the custody of the United States Marshal

for detention pending resolution of his case. He must be afforded a reasonable

opportunity to consult privately with defense counsel.

       IT IS SO ORDERED this 15th day of July, 2019.



                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
